Citation Nr: 0206367	
Decision Date: 06/14/02    Archive Date: 06/20/02

DOCKET NO.  96-16 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a nervous 
disorder-including a depressive disorder and post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for degenerative 
arthritis with cystic lesions, claimed as due to herbicide 
agents used in Vietnam.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESSES AT HEARINGS ON APPEAL

Appellant, M.B., P.L.


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to 
October 1968.  He served in Vietnam from late October 1967 to 
October 1968.  This matter came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The issues of service connection for a depressive disorder, 
hypertension, hearing loss, tinnitus, and degenerative 
arthritis with cystic lesions, claimed as due to herbicide 
agents used in Vietnam, will be the subject of a later 
decision.  The Board is undertaking additional development on 
these issues pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing these issues.



FINDINGS OF FACT

1.  The veteran had combat service in Vietnam.

2.  There is probative medical evidence of record indicating 
the veteran has PTSD as a result of stressors that he 
experienced during his combat service in Vietnam.


CONCLUSION OF LAW

PTSD was incurred in active wartime service.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In addressing the claim at hand, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case (SSOC) was issued to the veteran.

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, which modify the adjudication 
of all pending claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001) [hereinafter "VCAA"].  The veteran 
was notified of this change in law by the RO in March 2001.

The new law revises the former 38 U.S.C.A. § 5107(a) to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  It also specifically enumerates the 
requirements of the duty to assist.

Upon careful review of the claims folder the Board finds that 
all required notice and development action specified in this 
statute have been complied with during the pendency of the 
current appeal.  Specifically, the Board finds that the 
Statement of the Case (SOC) and the SSOC provided to both the 
veteran and his representative, specifically notifies the 
veteran and his representative of the evidence necessary to 
substantiate his claim. 

Additionally, the duties to assist provided under the new 
statute at § 5103(a) and implementing regulations, see 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a), have been 
fulfilled and all evidence and records identified by the 
veteran as plausibly relevant to his pending claim has been 
collected for review.  He has not identified any outstanding 
evidence as material to the claim.  The reports of several 
post service VA examinations are associated with the file and 
provide sufficient information to review the case.  There is 
no indication that additional pertinent treatment records 
exist that might be needed to decide this particular claim, 
or that additional examination or medical opinion might be 
necessary.  The veteran has been given an opportunity to 
present testimony at two hearings.  The Board does not find 
that further assistance is needed.

The medical evidence of record shows that in February 1992, 
the veteran was hospitalized at a VA facility.  The diagnoses 
included PTSD with depressive features, history of 
hypertension, substance abuse disorder and alcohol 
dependence.  He was referred to a VA mental hygiene clinic 
for follow-up treatment for depression.  Since that time the 
veteran has been receiving ongoing psychiatric counseling 
through the VA system on an outpatient basis.  The diagnoses 
have included PTSD.

The veteran underwent a VA examination in July 1992 to 
determine whether he had PTSD.  He provided a history that 
included repairing downed aircraft and being on guard duty.  
He indicated that he was not a frontline combat veteran.  He 
related some aspects of service in Vietnam that he found 
stressful, including the sequestering of weapons subsequent 
to Martin L. King's assassination; witnessing the death of a 
friend in an helicopter crash; sniper and mortar fire.  The 
examiner commented in giving the diagnostic assessment that, 
"sufficient material in this examiner's opinion does not 
surface to support a PTSD diagnosis."  The diagnosis was 
depressive reaction.  

An August 1998 VA psychiatric examination report also 
contains a similar recitation of stressor events.  The 
veteran added that he saw an airplane hanger that was full of 
dead bodies.  He also indicated that four of his friends were 
killed when a satchel charge exploded.  The veteran underwent 
diagnostic testing.  The Trauma Symptom Inventory (TSI) was 
administered.  The examiner commented that the resulting 
profile was an inaccurate depiction of his psychological 
status and therefore considered invalid.  It was also noted 
that the veteran had numerous PTSD symptoms but did not meet 
the criteria for PTSD.  The diagnosis was anxiety disorder, 
not otherwise specified, with post traumatic disorder 
features.  

In a statement dated in January 2000, the veteran VA treating 
physician concluded that the veteran met the criteria for 
PTSD and that is was related to his wartime experience in 
Vietnam.

In considering a claim for PTSD, the question of whether the 
appellant was exposed to a stressor in service is a factual 
determination and VA adjudicators are not bound to accept 
such statements simply because treating medical providers 
have done so.  Wood v. Derwinski, 1 Vet. App. 190 (1991) 
(affirmed on reconsideration, 1 Vet. App. 406 (1991)); 6 Vet. 
App. 91 (1993), the Court set forth the analytical framework 
for establishing the presence of a recognizable stressor, 
which is the essential prerequisite to support a diagnosis of 
PTSD.  The Court analysis divides into two major components:  
The first component involves the evidence required to 
demonstrate the existence of an alleged stressful event; the 
second involves a determination as whether the stressful 
event is of the quality required to support the diagnosis of 
PTSD.

With regard to the first component of the Court analysis, 
under 38 U.S.C.A. § 1154(b) (West 1991), 38 C.F.R. § 3.304, 
the evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran "engaged in combat 
with the enemy." See Hayes v. Brown, 5 Vet. App. 60 (1993).  
Whether or not a veteran "engaged in combat with the enemy" 
must be determined through recognized military citations or 
other service department evidence.  In other words, the 
claimant's assertions that he "engaged in combat with the 
enemy" are not sufficient, by themselves, to establish this 
fact.  The record must first contain recognized military 
citations or other supportive evidence to establish that he 
"engaged in combat with the enemy." If the determination with 
respect to this step is affirmative, then (and only then), a 
second step requires that the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development or 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be "satisfactory," e.g., 
credible, and "consistent with the circumstances, conditions, 
or hardships of such service."  Zarycki at 98.

The veteran has indicated on various occasions that he was 
exposed to combat during his service in Vietnam.  Included in 
his accounts is a statement received in July 1992.  The 
veteran reported that he witnessed a friend named "Jackson" 
killed in action during the Tet offensive in 1967.  At his 
personal hearing held in February 1995, he indicated that he 
was under fire when he initially arrived in Vietnam at Phan 
Rang and also on the day he left from Cam Ranh Bay, Vietnam.  
In a statement received in April 1995 the veteran reported 
that he was under sniper attack when he arrived in Phan Rang 
and under mortar attack when he left Cam Ranh Bay, Vietnam.  
A December 1995 letter from the Environmental Support Group 
(ESG) indicated that the base at Phan Rang came under attack 
during periods when the veteran was assigned to duty in 
Vietnam; however, not during the periods specifically named 
by the veteran.  

Review of the record reflects that the veteran's DD Form 214 
(Report of Transfer or Discharge), does not show that the 
veteran was entitled to receive the Purple Heart Medal, the 
Combat Action Ribbon, or other awards or decorations 
appropriate to his branch of service denoting participation 
in combat with the enemy.  However, a DD Form 215 (Correction 
to DD Form 214, Certificate of Release of Discharge from 
Active Duty) dated in October 1994, shows that he received 
the Air Force Outstanding Unit Award with "V" device for 
the period between September 3, 1967 and May 2, 1968.  

In October 1997, the veteran submitted a copy of the October 
1994 letter from the Department of the Air Force.  The report 
indicates that he was entitled to the National Defense Medal 
with 2 Battle Service stars, Republic of Vietnam Campaign 
Medal, Small Arms Expert Marksmanship Ribbon, Air Force 
Commendation Medal, Air Force Good Conduct Medal with 1 Oak 
Leaf Cluster, and Air Force Outstanding Unit Award with "V" 
device for the period between September 3, 1967 and May 2, 
1968.  This report also indicated that the veteran did not 
serve with the 42nd bomb Wing as claimed by the veteran.  It 
was noted that he served with the 42nd Field Maintenance 
Squadron at Loring Air Force Base in Maine and while in 
Vietnam he served with the 35th Field Maintenance Squadron.  
He also submitted attachments with the October 1994 letter 
that indicated that a bronze "V" device with an Air Force 
Outstanding Unit Award is given to a unit for combat or 
direct combat support.

The veteran's service personnel records are of record.  Under 
the section that denotes combat, it is reported that he 
participated in the Vietnam Air Offensive Campaign between 
October 22, 1967 and March 31, 1968.  It is also noted that 
he had counterinsurgency experience from October 23, 1967.

The Court has indicated that the mere presence in a combat 
situation of indirect experiences of an individual is not 
sufficient to show that he was engaged in combat with the 
enemy.  Wood at 193.  However, based on the combat 
decoration, the service personnel records, the statements 
from the veteran, and the ESG report, I conclude that the 
preponderance of the evidence establishes that the veteran 
"engaged in combat with the enemy" for the purpose of the 
application of 38 U.S.C.A. § 1154(b). 

Regarding the diagnosis of PTSD and medical opinions in the 
file, which are negative and positive, the Board notes that 
all of them have probative value because they have been 
proffered by competent physicians who evidently know the case 
and have offered their best assessments of it.  As discussed 
earlier, the VA treating physician has opined that the 
veteran meets the diagnostic criteria for PTSD.  In the 
Board's opinion, the evidence in the file pertaining to the 
question of whether the veteran's meets the criteria for PTSD 
or not, is in equipoise.  Therefore, resolving reasonable 
doubt in the veteran's favor, the Board concludes that 
service connection for PTSD is warranted.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for PTSD is granted.


REMAND

In August 1994, the veteran was notified that his claims for 
service connection for bilateral degenerative arthritis with 
cystic lesions of the femurs, defective vision, numbness of 
the extremities and skin condition claimed as due to 
herbicide agents used in Vietnam, were denied.  And during 
his February 1995 personal hearing, he only indicated his 
disagreement with the denial of bilateral degenerative 
arthritis with cystic lesions of the femurs.  A February 1996 
SOC was issued that included the issue of service connection 
for cysts of the hips.  A VA-9, substantive appeal was 
received on April 1996.  

In October 1995, the RO received a claim for cancer of the 
larynx secondary to Agent Orange exposure.  A January 1996 
rating action denied service connection.  He was notified the 
next month.  The veteran failed to perfect a timely appeal.

In September 1996, the RO received the veteran's claims for 
peripheral neuropathy, acneform diseases, multiple myeloma, 
porphyria cutanea tarda, and cancer of the larynx and 
trachea.  He also claimed service connection for 
Hirschsprung's disease for his child.  In October 1996, the 
veteran was notified of the change in regulations regarding 
Agent Orange claims.  Later that month, he was notified that 
Hirschsprung's disease was not a birth defect associated with 
Agent Orange exposure.  He was also told to submit new and 
material regarding his remaining Agent Orange claims.  

Additional evidence was received and a February 1997 rating 
action denied service connection for peripheral neuropathy, 
acneform diseases, multiple myeloma, porphyria cutanea tarda, 
and cancer of the larynx and trachea.  The veteran was 
notified later that month.  The veteran submitted additional 
evidence in October 1997.  Included in this material was a 
copy of the RO's February 1997 notification, on which the 
veteran noted his disagreement with the denial of service 
connection for peripheral neuropathy and acneform diseases.

In December 1997, the veteran requested a personal hearing 
and the next month the RO asked the veteran to identify the 
issues.  In February 1998, the RO received statements that 
included references to Agent Orange from the veteran that 
were sent to a member of Congress.  In June 1998, the 
veteran's representative submitted additional documents.  He 
also referred to the issues that were listed in the February 
1997 denial.  A personal hearing was held in July 1998 where 
the veteran discussed his Agent Orange claims.  

A SSOC was issued in October 1998; however, the issue listed 
was service connection for PTSD.  In an addendum, it was 
noted that the hearing officer determined that a notice of 
disagreement (NOD) had not been submitted concerning the 
Agent Orange claims and referred the issues to the RO.  

In July 1999, the veteran amended his claim to include teeth 
corrosion, degenerative disease of the skeletal system, 
circulatory diseases, central nervous disorder and nervous 
disorder.  He claims that these resulted from his exposure to 
work-related chemicals, as well as Agent Orange.  A November 
1999 rating action denied service connection for peripheral 
neuropathy and chloracne secondary to Agent Orange.  The RO 
also denied service connection for teeth corrosion, 
degenerative disease of the skeletal system, circulatory 
diseases, central nervous disorder and nervous disorder 
secondary to chemical exposure. 

In regard to the veteran's claims for peripheral neuropathy 
and acneform diseases that were denied in the February 1997 
rating action; the Board finds that the statement received in 
October 1997 clearly indicated a disagreement with the denial 
of the claim as due to herbicide agents used in Vietnam.  A 
notice of disagreement (NOD) consists of a written 
communication from a claimant or his or her representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result.  38 C.F.R. 
§ 20.201 (2001).  The statement filed with the RO in October 
1997 was in writing, and expressed dissatisfaction or 
disagreement with the February 1997 adjudicative 
determination by the RO and a desire to contest the result.  
It, thus, constituted a timely NOD.  A SOC has not been 
issued following this notice of disagreement (NOD).  In 
Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that when an appellant files a timely NOD and there is no SOC 
issued, the Board should remand, rather than refer, the issue 
to the RO for the issuance of a SOC.

Accordingly, this case is REMANDED for the following actions:

The appellant and representative should 
be furnished a SOC regarding service 
connection for peripheral neuropathy and 
acneform diseases-claimed as due to 
herbicide agents used in Vietnam, and 
given an opportunity to respond and 
perfect an appeal concerning this 
additional issue.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant is hereby informed that 
he must file a substantive appeal following the SOC to 
complete his appeal to the Board regarding service connection 
for peripheral neuropathy and acneform diseases.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



